Campbell, J.,
delivered the opinion of the court.
As Troup was willing that Dowd, the survivor of the law firm of Sale & Dowd, whom he had employed and paid to conduct his defence through the litigation in the Chancery Court, should fulfil the obligation of Sale & Dowd, it was not allowable for Dowd, who was but discharging his own obligation as a member of the partnership of Sale & Dowd, to claim of Troup any more, for services he rendered after the dissolution of the partnership by the death of Sale, than Sale & Dowd could have claimed if they had rendered all the services. The death of Sale entitled Troup to settle with Sale & Dowd for services rendered, and $o employ other counsel; but if Troup was willing that Dowd should stand in the place of Sale & Dowd, and go on with the ease as if Sale had not died, Dowd had no claim on Troup for additional compensation, unless there was a new contract between them, by the terms of which he was to have such compensation. Weeks on Attorneys, § 191. There is no satisfactory evidence of a new contract between Dowd and Troup, by which Dowd was entitled to demand any thing of him.

Judgment affirmed.